DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
Regarding claim 7, the claimed, “the two external connection terminals” lacks antecedent basis in the claims. Claim 1 sets forth “a plurality”, but not specifically “two” as claimed.
Regarding claim 10, the claimed, “a plurality of the sensor units” lacks antecedent basis in the claims, because “a plurality” has not been previously set forth. Furthermore, the claimed, “the sensor units being arranged” is unclear. This language should be amended to clearly define the subject matter being sought. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 11-326002) in view of SERVERSCHECK PRODUCT CATALOGUE (http://documents.serverscheck.com/marketing/Catalogue_ServersCheck.pdf), hereinafter referred to as Serverscheck.
Regarding claims 1, 8, and 10, Abe teaches, “(claim 10: “a multiple type sensor”) A sensor unit (overview section; Fig. 3-–9, ref. # 100), comprising: a board (36); a sensor (IC 34) that is arranged on the board and detects a physical quantity change (flow rate distribution measured in two-dimensions by using a plurality of the sensor units 100); a plurality of external connection terminals (106, 107) that are electrically connected to the sensor; a communication cable (130) that connects between a plurality of the sensor units, the sensor units being arranged, wherein the sensor units are able to perform data communication through the external connection terminals [0063–0070].” Abe does not appear to teach, “a reporting part that reports detection information of the sensor to the outside; wherein the reporting part is a light-emitting part that emits light based on detection information of the sensor.” However, Serverscheck teaches the deficiencies of Abe 
	The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of visually alerting an operator of the apparatus to ensure proper functioning, failure, or malfunction. (see also: “the infrastructure monitoring company” cited on form 892, for reporting part/light information)
Regarding claim 2, Abe teaches, “wherein the sensor unit is able to perform data communication through the external connection terminals [0055–0056].”  
Regarding claim 3, Abe teaches, “wherein connection directions of the plurality of external connection terminals are made identifiable ([0054]; male and female connections).”   
Regarding claim 4, Abe teaches, “wherein the plurality of external connection terminals have different shapes and sizes ([0054]; male and female connections).”  
Regarding claim 5, Abe doesn’t necessarily teach, “wherein a mark indicating the connection direction is provided in at least one of the plurality of 
The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of ensuring the technician knows where to insert the plugs, which allows proper connection and operation of the apparatus.
Regarding claim 6, Abe teaches, “wherein the sensor (IC 34) and the external connection terminals (106, 107) are arranged on the same front face side of the board (see at least Fig. 14, 17, 18, and 19).”  Abe doesn’t teach the claimed, reporting part arranged on the front face side of the board. However, Serverscheck teaches the deficiencies of Abe (see at least page 2 and page 8, sensor light on front face). It would have been obvious to one skilled in the art at the time of filing to modify Abe’s invention to include the reporting part arranged on the front face side of the board.
The ordinary artisan would have been motivated to modify Abe’s invention for at least the purpose of ensuring the operator can readily see the outward facing status light when laying against a surface during normal use, allowing ease of notification within the operator’s direct line of sight.

Regarding claim 9, Abe teaches, “wherein the sensor is a flow rate detection part (overview section).”   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO–892 form. The references cited herewith teach flow sensors with reporting parts similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6pm, EST w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/Primary Examiner, Art Unit 2852